DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because Fig. 1 shows element 112 which is not disclosed in specification.  However element 121 refers to the second multi-phase coil (in para 64 of US 20220140711 A1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-phase coil 121 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4/1 recites the limitation " the first current…or the second current" in line two.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5/1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what applicant means by “at initially driven as the first magnetic field”? perhaps applicant meant to state “as”? Appropriate clarification and correction is required. TO advance prosecution od case on merits, examiner interprets it to mean “as”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,4,7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Liang et al. (US 2015/0349687).
	Regarding claim 1, Liang et al. discloses:
An electromagnetic machine (abstract) comprising: 
a stator (Fig 1) including a multi-phase coil (106, para 23); 
a mover (abstract, Fig 1) including a multi-phase coil (108) and spaced apart from the stator at a predetermined distance (Fig 1); and 
a control unit (114,120,126) configured to control a first magnetic field of the stator and a second magnetic field of the mover, independently (Figs 1,3, paras 21,23).

Regarding claim 2/1, Liang et al. discloses wherein the control unit controls the first magnetic field and the second magnetic field by controlling a first current applied to the multi-phase coil of the stator and a second current applied to the multi-phase coil of the mover (para 21).

Regarding claim 4/1, Liang et al. discloses wherein the control unit applies the first current to the multi-phase coil of the stator or applies the second current to the multi-phase coil of the mover by using at least one method among a direct wiring method (Fig 1, para 21), a slip-ring method, and a wireless inductive coupling method.

Regarding claim 7/1, Liang et al. discloses wherein the mover is a rotor that is connected to a rotation shaft and rotates about the rotation shaft (Fig 1, abstract, para 21).

Regarding claim 9/1, Liang et al. discloses wherein the electromagnetic machine is a linear electromagnetic machine or a rotating electromagnetic machine (abstract, para 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2015/0349687) in view of Roberti et al. (US 5898287).
Regarding claim 3/2, Liang et al. teach the invention as discussed above, except wherein the control unit individually controls phases and amplitudes of the first current and the second current.
Roberti et al. teach an apparatus wherein the control unit individually controls phases and amplitudes of the first current and the second current (C2 ll 39-50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Liang et al. wherein the control unit individually controls phases and amplitudes of the first current and the second current, as Roberti et al. teach.
The motivation to do so is that it would allow one to adjust the torque (C2 ll 43-44 of Roberti et al.).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2015/0349687) in view of Matsui (EP 3106825).
Regarding claim 6/1, Liang et al. teaches the invention as discussed above, except, wherein the control unit controls moving directions of the first magnetic field and the second magnetic field in the same direction or in the opposite direction.
Matsui teach an apparatus wherein the control unit controls moving directions of the first magnetic field (MA) and the second magnetic field (mb) in the same direction or in the opposite direction (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Liang et al. wherein the control unit controls moving directions of the first magnetic field and the second magnetic field in the same direction or in the opposite direction, as Matsui teach.
The motivation to do so is that it would allow one to control operation of the device (abstract of Matsui).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2015/0349687) in view of Blackwelder et al. (US 2017/0170765).
	Regarding claim 17/1, Liang et al. do not teach a magnetic field synchronously coupled (field locked) dual excitation electromagnetic machine system comprising the electromagnetic machine of claim 1.
 	Blackwelder et al. discloses an apparatus with a magnetic field synchronously coupled (field locked) dual excitation electromagnetic machine system (para 67, Fig 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Liang et al. to have a magnetic field synchronously coupled (field locked) dual excitation electromagnetic machine system comprising the electromagnetic machine of claim 1.
The motivation to do so is that it would permit one to have it synchronously rotating (para 67 of Blackwelder et al.).

Allowable Subject Matter
Claim 5/1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5,8,10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/1 inter alia, the specific limitations of “…wherein the control unit controls the electromagnetic machine at initially driven as the first magnetic field of the stator and the second magnetic field of the mover to be locked to each other”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/7 inter alia, the specific limitations of “…wherein the control unit sends commands to power supply to generate signals such that desired torque and speed of the rotation shaft by individually controlling the first magnetic field and the second magnetic field with maintaining locking each other between the first magnetic field of the stator and the second magnetic field of the mover”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 10/1 inter alia, the specific limitations of “…wherein the stator includes a first coil arrangement, wherein the mover includes a second coil arrangement formed to be spaced apart from the first coil arrangement by a predetermined distance and having a mirror image in a spaced apart direction, wherein the first coil arrangement includes at least one first half period and at least one second half period formed adjacent to each other, wherein the first half period includes at least two coils having different current flowing directions, and wherein the first half period and the second half period have mirror images in adjacent directions”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 11-16 are also allowable for depending on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834